DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Remarks
2.	In response to communications filed on 6/14/2022, no new claims have been cancelled; no claims have been amended, and no new claims have been added. Therefore, claims 1 and 28-46 are presently pending in the application.

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Current Application
16/054941
Related Patent
10,068,178
Claim 1: 
A method, comprising: 
accessing, using one or more computing systems, one or more annotations corresponding to one or more items of content;

 



determining, using the one or more computing systems, a probability distribution of one or more geographical locations over the one or more annotations;











responsive to determining the probability distribution of the one or more geographical locations over the one or more annotations, storing, in a data store and using the one or more computing systems, the probability distribution of the one or more geographical locations over the one or more annotations; 








determining, using the one or more computing systems, a second item of content having one or more second annotations; and 
determining, using the one or more computing systems, one or more second geographical locations corresponding to the second item of content based, at least in part, on (i) the one or more second annotations of the second item of content and (ii) the probability distribution of the one or more geographical locations over the one or more annotations.
Claim 1:
 A method comprising:
accessing, using one or more computing systems, one or more geographical locations and one or more first annotations for one or more items of content, wherein the one or more first annotations comprise at least one designated tag; 


determining a probability distribution of one or more geographical locations over the one or more first annotations; 

smoothing the probability distribution based, at least in part, on annotation-specific smoothing with the one or more items of content based, at least in part on a smoothing coefficient, wherein the smoothing coefficient for a particular annotation is proportional to a spatial ambiguity of the annotation; 

storing the smoothed probability distribution in a language model data store; and 




associating the one or more first annotations with one or more cells of a map having a cell grid layout indicating corresponding geographical locations based, at least in part, on the smoothed probability distribution; 

wherein at least partially in response to receiving one or more second annotations, determining one or more of the geographical locations corresponding to the one or more second annotations based, at least in part, on the smoothed probability distribution.
Claim 34:
A system, comprising: at least one processor; a memory; and computer program code stored in a non-transitory computer readable storage medium, wherein the computer program code is executable by the at least one processor to:


identify an item of content having one or more first annotations and location metadata; 





determine, based, at least in part, on the location metadata of the item of content, a probability distribution of the one or more first annotations of the item of16/054,941 Page 4content over two or more geographic locations; 


responsive to determining the probability distribution of the one or more first annotations of the item of content over the two or more geographic locations, store, in a data store, the probability distribution of the one or more first annotations of the item of content over the two or more geographic locations; 

determine a second item of content having one or more second annotations; and 

determine one or more geographical locations corresponding to the second item of content based, at least in part, on (i) the one or more second annotations of the second item of content and (ii) the probability distribution of the one or more first annotations of the item of content over the two or more geographic locations.
Claim 19:
A system comprising: at least one processor; a memory; and computer program code stored in a non-transitory computer readable storage medium, wherein the computer program code is executable by the at least one processor to: 

process an item of content from a user, the item of content to comprise one or more first annotations, wherein the one or more first annotations are to comprise at least one tag to be designated; 

identify a probability distribution of the one or more first annotations over two or more geographic locations to be based, at least in part, on a language model; 

smoothing the probability distribution to be based, at least in part, on annotation-specific smoothing with the item of content to be based, at least in part on a smoothing coefficient, wherein the smoothing coefficient for a particular annotation is to be proportional to a spatial ambiguity of the annotation; 

process one or more second annotations to be received; and 

wherein in response to receipt of the one or more second annotations, determine one or more of the geographical locations to correspond to the one or more second annotations to be based, at least in part, on the smoothed probability distribution.
Claim 40:
A non-transitory computer-readable storage medium storing thereon computer-readable instructions, the computer-readable instructions being executable by one or more processors to: 


access one or more annotations corresponding to one or more items of content; 






determine a probability distribution of one or more geographical locations over the one or more annotations; 

responsive to determining the probability distribution of the one or more geographical locations over the one or more annotations, store, in a data store, the probability distribution of the one or more geographical locations over the one or more annotations; 
















determine a second item of content having one or more second annotations; and determine one or more second geographical locations corresponding to the second item of content based, at least in part, on (i) the one or more second annotations of the second item of content and (ii) the probability distribution of the one or more geographical locations over the one or more annotations.
Claim 22:
 A non-transitory computer readable storage medium storing thereon computer-readable instructions, the computer-readable instructions being executable by one or more processors to: 

access, using one or more computing systems, one or more geographical locations and one or more first annotations for one or more items of content, wherein the one or more first annotations comprise at least one designated tag; 


determine a probability distribution of one or more geographical locations over the one or more first annotations; 
smooth the probability distribution to be based, at least in part, on annotation-specific smoothing with the one or more items of content to be based, at least in part on a smoothing coefficient, wherein the smoothing coefficient for a particular annotation is to be proportional to a spatial ambiguity of the annotation; 

store the smoothed probability distribution in a language model data store; and 

associate the one or more first annotations with one or more cells of a map to have a cell grid layout to indicate corresponding geographical locations to be based, at least in part, on the smoothed probability distribution; 

wherein at least partially in response to receipt of one or more second annotations, determine one or more of the geographical locations to correspond to the one or more second annotations to be based, at least in part, on the smoothed probability distribution.






Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

5.	Claims 1, 32-36, 40, and 45 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Krumm et al. (U.S. Patent No. 8,401,771), in view of Frank (U.S. Patent Application Publication No. 2008/0010605).
As to claim 1, Krumm et al. teaches a method, comprising: 
accessing, using one or more computing systems, one or more annotations corresponding to one or more items of content (See Krumm et al., Figures 1-2; column 3, line 54-column 4, line 4, wherein “point of interest” is read on “items of content”); 
determining, using the one or more computing systems, a probability distribution of one or more geographical locations over the one or more annotations (See Krumm et al., Figure 6; column 10, line 51-column 11, line 29, wherein Krumm discloses a “intelligent component” generates a probability distribution to analyze the annotation data).
Krumm et al. does not explicitly teach responsive to determining the probability distribution of the one or more geographical locations over the one or more annotations, storing, in a data store and using the one or more computing systems, the probability distribution of the one or more geographical locations over the one or more annotations; determining, using the one or more computing systems, a second item of content having one or more second annotations; and determining, using the one or more computing systems, one or more second geographical locations corresponding to the second item of content based, at least in part, on (i) the one or more second annotations of the second item of content and (ii) the probability distribution of the one or more geographical locations over the one or more annotations.
Frank teaches systems and methods for generating and correcting location references extracted from text (See abstract), in which he teaches responsive to determining the probability distribution of the one or more geographical locations over the one or more annotations, storing, in a data store and using the one or more computing systems, the probability distribution of the one or more geographical locations over the one or more annotations (See Frank, Figure 10 and paragraphs 285, wherein Frank teaches a geoparser engine that stores probability information which is read on data store. Specifically wherein Frank teaches “The subsystem does this by first identifying locations referenced in the documents using either an automatic geoparser or by getting them from an store of already identified location references 1602”); determining, using the one or more computing systems, a second item of content having one or more second annotations (See Frank, paragraphs 15-17, wherein Frank teaches “receiving a second set of documents from the corpus of documents that: (a) contains anywhere within the document location-related information that refers to a specific location within the subdomain identified by the subdomain identifier; and (b) contains anywhere within the document text that is responsive to the free text entry query, wherein said identified documents are identified by a plurality of document identifiers; and displaying information about the second set of documents on the display device”); and determining, using the one or more computing systems, one or more second geographical locations corresponding to the second item of content based, at least in part, on (i) the one or more second annotations of the second item of content and (ii) the probability distribution of the one or more geographical locations over the one or more annotations (See Frank, paragraphs 15-17, 292-293, wherein Frank discloses “obtain the location references for the document, the interface typically either transmits address information (such as a URL) to the subsystem, or transmits the document directly to the subsystem, or the subsystem has a copy of the to which the client refers. The subsystem then passes this document through an automatic geoparser engine or retrieves the location-related information from a database keyed on docID”).
Krumm et al. and Frank are from the analogous art of processing and managing location information and data.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Krumm et al. and Frank to have combined Krumm et al. and Frank.  The motivation to combine Krumm et al. and Frank is to provide a tool that presents users with information about geographic regions or spatial domains, such as driving directions presented on a map (See Frank, paragraphs 7-8).  Therefore, it would have been obvious to one skilled in the art to combine Krumm et al. and Frank.

As to claims 32, and 45, Krumm et al. as modified, wherein the one or more items of content have location metadata and the second item of content does not have location metadata (See Frank, paragraph 32, wherein Frank teaches “The interface allows at least one of associating the metadata with a previously unidentified location reference within the document, removing metadata that inappropriately identifies a location reference within the document, modifying coordinates associated with a location reference within the document, and modifying a confidence score associated with a location reference within the document”). 

As to claims 33, 35, and 46, Krumm et al. as modified, teaches wherein the probability distribution is determined based, at least in part, on a language model (See Frank, paragraphs 274-275, wherein Frank discloses “A well-known practice in natural language processing and information retrieval is document summarization. Document summarization attempts to represent the gist and key statements of a document with a small subset of the strings in the document. One way to do this is to break the document in to sentences and rank the sentences on their statistical probability of their occurrence in a larger corpus”).

As to claim 34, Krumm et al. teaches a system, comprising: 
at least one processor; a memory; and computer program code stored in a non-transitory computer readable storage medium (See Krumm et al., column 16, lines 49-62), wherein the computer program code is executable by the at least one processor to: 16/054,941 Page 4 
identify an item of content having one or more first annotations (See Krumm et al., Figures 1-2; column 3, line 54-column 4, line 4, wherein “point of interest” is read on “items of content”).
Krumm et al. does not explicitly teach location metadata; determine, based, at least in part, on the location metadata of the item of content, a probability distribution of the one or more first annotations of the item16/054,941 Page 4of content over two or more geographic locations; responsive to determining the probability distribution of the one or more first annotations of the item of content over the two or more geographic locations, store, in a data store, the probability distribution of the one or more first annotations of the item of content over the two or more geographic locations; determine a second item of content having one or more second annotations; and determine one or more geographical locations corresponding to the second item of content based, at least in part, on (i) the one or more second annotations of the second item of content and (ii) the probability distribution of the one or more first annotations of the item of content over the two or more geographic locations.
Frank teaches systems and methods for generating and correcting location references extracted from text (See abstract), in which he teaches location metadata (See Frank, paragraphs 30-39, wherein Frank discloses location metadata); determine, based, at least in part, on the location metadata of the item of content, a probability distribution of the one or more first annotations of the item 16/054,941 Page 4 of content over two or more geographic locations; responsive to determining the probability distribution of the one or more first annotations of the item of content over the two or more geographic locations, store, in a data store, the probability distribution of the one or more first annotations of the item of content over the two or more geographic locations (See Frank, Figure 10 and paragraphs 285, wherein Frank teaches a geoparser engine that stores probability information which is read on data store. Specifically wherein Frank teaches “The subsystem does this by first identifying locations referenced in the documents using either an automatic geoparser or by getting them from an store of already identified location references 1602”); determine, based, at least in part, on the location metadata, a probability distribution of the one or more first annotations over two or more geographic locations (See Frank, paragraph 32, wherein Frank teaches “The interface allows at least one of associating the metadata with a previously unidentified location reference within the document, removing metadata that inappropriately identifies a location reference within the document, modifying coordinates associated with a location reference within the document, and modifying a confidence score associated with a location reference within the document”); store the probability distribution of the one or more first annotations in a data store (See Frank, paragraphs 285, wherein Frank teaches a geoparser engine that stores probability information which is read on data store); determine a second item of content having one or more second annotations (See Frank, paragraphs 15-17, wherein Frank teaches “receiving a second set of documents from the corpus of documents that: (a) contains anywhere within the document location-related information that refers to a specific location within the subdomain identified by the subdomain identifier; and (b) contains anywhere within the document text that is responsive to the free text entry query, wherein said identified documents are identified by a plurality of document identifiers; and displaying information about the second set of documents on the display device”); and determine one or more geographical locations corresponding to the second item of content based, at least in part, on (i) the one or more second annotations of the second item of content and (ii) the probability distribution of the one or more first annotations of the item of content over the two or more geographic locations (See Frank, paragraphs 15-17, 292-293, wherein Frank discloses “obtain the location references for the document, the interface typically either transmits address information (such as a URL) to the subsystem, or transmits the document directly to the subsystem, or the subsystem has a copy of the to which the client refers. The subsystem then passes this document through an automatic geoparser engine or retrieves the location-related information from a database keyed on docID”).
Krumm et al. and Frank are from the analogous art of processing and managing location information and data.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Krumm et al. and Frank to have combined Krumm et al. and Frank.  The motivation to combine Krumm et al. and Frank is to provide a tool that presents users with information about geographic regions or spatial domains, such as driving directions presented on a map (See Frank, paragraphs 7-8).  Therefore, it would have been obvious to one skilled in the art to combine Krumm et al. and Frank.

As to claim 40, Krumm et al. teaches a non-transitory computer-readable storage medium storing thereon computer-readable instructions, the computer-readable instructions being executable by one or more processors to: 
access one or more annotations corresponding to one or more items of content;
determine a probability distribution of one or more geographical locations over the one or more annotations (See Krumm et al., Figure 6; column 10, line 51-column 11, line 29, wherein Krumm discloses a “intelligent component” generates a probability distribution to analyze the annotation data).
Krumm et al. does not explicitly teach responsive to determining the probability distribution of the one or more geographical locations over the one or more annotations, store, in a data store, the probability distribution of the one or more geographical locations over the one or more annotations; determine a second item of content having one or more second annotations; and determine one or more second geographical locations corresponding to the second item of content based, at least in part, on (i) the one or more second annotations of the second item of content and (ii) the probability distribution of the one or more geographical locations over the one or more annotations.
	Frank teaches systems and methods for generating and correcting location references extracted from text (See abstract), in which he teaches responsive to determining the probability distribution of the one or more geographical locations over the one or more annotations, store, in a data store, the probability distribution of the one or more geographical locations over the one or more annotations (See Frank, paragraphs 285, wherein Frank teaches a geoparser engine that stores probability information which is read on data store); determine a second item of content having one or more second annotations (See Frank, paragraphs 15-17, wherein Frank teaches “receiving a second set of documents from the corpus of documents that: (a) contains anywhere within the document location-related information that refers to a specific location within the subdomain identified by the subdomain identifier; and (b) contains anywhere within the document text that is responsive to the free text entry query, wherein said identified documents are identified by a plurality of document identifiers; and displaying information about the second set of documents on the display device”); and determine one or more second geographical locations corresponding to the second item of content based, at least in part, on (i) the one or more second annotations of the second item of content and (ii) the probability distribution of the one or more geographical locations over the one or more annotations (See Frank, paragraphs 15-17, 292-293, wherein Frank discloses “obtain the location references for the document, the interface typically either transmits address information (such as a URL) to the subsystem, or transmits the document directly to the subsystem, or the subsystem has a copy of the to which the client refers. The subsystem then passes this document through an automatic geoparser engine or retrieves the location-related information from a database keyed on docID”).
Krumm et al. and Frank are from the analogous art of processing and managing location information and data.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Krumm et al. and Frank to have combined Krumm et al. and Frank.  The motivation to combine Krumm et al. and Frank is to provide a tool that presents users with information about geographic regions or spatial domains, such as driving directions presented on a map (See Frank, paragraphs 7-8).  Therefore, it would have been obvious to one skilled in the art to combine Krumm et al. and Frank.

As to claim 36, Krumm et al. as modified, teaches wherein the second item of content does not have location metadata (See Frank, paragraph 32, wherein Frank teaches “The interface allows at least one of associating the metadata with a previously unidentified location reference within the document, removing metadata that inappropriately identifies a location reference within the document, modifying coordinates associated with a location reference within the document, and modifying a confidence score associated with a location reference within the document”). 

6.	Claims 28-31, 37-39, and 41-44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Krumm et al. (Patent No. 8,401,771), in view of Frank (U.S. Patent Application Publication No. 2008/0010605), in further view of Bresch et al. (U.S. Patent Application Publication No. 2005/0192751 A1).
As to claims 28, and 41, Krumm et al. as modified, teaches associating the one or more annotations with a map (See Krumm et al., column 2, lines 1-16). Krumm et al. as modified does not explicitly teach a map having a cell grid layout based, at least in part, on the probability distribution.
Bresch et al. teaches methods for generating data set (See abstract), in which he teaches wherein associating the one or more annotations with corresponding geographical locations comprises: associating the one or more annotations with one or more cells of a map having a cell grid layout based, at least in part, on the probability distribution (See Bresch et al., paragraphs 11-13, 36 and 38, wherein Bresch teaches a grid over a geographical area and “smooth variations in distributions”).
Krumm et al. as modified and Bresch et al. are from the analogous art of processing and managing map data.  It would have been obvious to one of ordinary skill in the art at the time the invention was made having the teachings of Krumm et al. as modified and Bresch et al. to have combined Krumm et al. as modified and Bresch et al..  The motivation to combine Krumm et al. as modified and Bresch et al. is to provide a smoothing process that leads to a more consistent set of pressure related values for the area of interest (See Bresch et al., paragraph 38).  Therefore, it would have been obvious to one skilled in the art to combine Krumm et al. as modified and Bresch et al..

As to claims 29, and 42, Krumm et al. as modified, teaches Attorney Docket No: YAH1P367C1/Y05556US01 3smoothing the probability distribution such that a smoothed probability distribution is generated (See Bresch et al., paragraphs 11-13, 34-38, 41 and 45-46, wherein Bresch teaches “smooth variations in distributions” applied to the probability distributions); and associating the one or more annotations with corresponding geographical locations is performed based, at least in part, on the smoothed probability distribution (See Krumm et al., Figure 6; column 10, line 51-column 11, line 29, wherein Krumm discloses a “intelligent component” generates a probability distribution to analyze the annotation data; Also see Bresch et al., paragraphs 11-13, 36 and 38, wherein Bresch teaches “smooth variations in distributions”).  

As to claims 30, and 43, Krumm et al. as modified, teaches wherein smoothing the probability distribution is performed based, at least in part, on annotation-specific smoothing (See Krumm et al., Figure 6; column 10, line 51-column 11, line 29, wherein Krumm discloses a “intelligent component” generates a probability distribution to analyze the annotation data; Also see Bresch et al., paragraphs 11-13, 34-38, 41 and 45-46, wherein Bresch teaches “smooth variations in distributions” applied to the probability distributions).  

As to claims 31, 39, and 44, Krumm et al. as modified, teaches wherein smoothing the probability distribution is performed based, at least in part, on annotation-based smoothing with neighboring locations within a predefined distance of one another (See Frank, paragraphs 87, 101, 106, wherein Frank discloses distance between locations. Frank specifically teaches “Proximate locations" are locations that are closer together than other locations. Closeness is a broad concept. The general notion of closeness is captured by requiring that proximate locations be contained within a circle with a radius less the distance between other locations not considered proximate. Any distance metric can be used to determine the proximity of two results. A plurality of proximate locations is a set of locations that have the spatial relationship of being close together.” Also see Bresch et al., paragraphs 11-13, 34-38, 41 and 45-46, specifically see paragraph 38, “smooth variations in the distributions of pressures and pressure derivatives from one grid to its neighboring grids”).  

As to claim 37, Krumm et al. as modified, teaches smooth the probability distribution such that a smoothed probability distribution is generated (See Bresch et al., paragraphs 11-13, 34-38, 41 and 45-46, wherein Bresch teaches “smooth variations in distributions” applied to the probability distributions);16/054,941 Page 5wherein the one or more geographical locations corresponding to the second item of content are determined based, at least in part, on the smoothed probability distribution (See Bresch et al., paragraphs 11-13, 34-38, 41 and 45-46, wherein Bresch teaches “smooth variations in distributions” applied to the probability distributions). 

As to claims 38, Krumm et al. as modified, teaches wherein smoothing the probability distribution is performed based, at least in part, on annotation-specific smoothing (See Krumm et al., Figure 6; column 10, line 51-column 11, line 29, wherein Krumm discloses a “intelligent component” generates a probability distribution to analyze the annotation data; Also see Bresch et al., paragraphs 11-13, 34-38, 41 and 45-46, wherein Bresch teaches “smooth variations in distributions” applied to the probability distributions).  

Response to Arguments
7.	Applicant's arguments filed on 6/14/2022, with respect to the rejected claims in view of the cited references have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELLISSA M OHBA whose telephone number is (571)272-4076. The examiner can normally be reached 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571)-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





7/27/2022
Mmo
/MELLISSA M. OHBA/Examiner, Art Unit 2164